DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (lDS) submitted on 03/20/2020, 10/20/2020, 04/29/2021, 06/29/2021, 08/25/2021, 09/20/2021, 10/15/2021, 12/31/2021, 02/15/2022, 03/28/2022, 04/27/2022, 06/30/2022, 07/27/2022, 09/28/2022 and 10/28/2022 is in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an orthogonal optical path within the azimuth plane (Claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2019/0310351 A1, hereinafter “Hughes”) in view of Humbrecht (US 1,520,245, hereinafter “Humbrecht”).

Regarding Claim 1, Hughes teaches a detection system for a vehicle in an environment (Fig. 2), comprising: at least one LiDAR transmitter configured to transmit a light beam along an optical path and into the environment (Fig. 2, light source 12, outbound beam 22A); a reflective mirror positioned along the optical path (Fig. 2, scan mirror 60) and configured to redirect the light beam ([0101] “scan mirror 60 reflects the output beam 22A”) and to move (Fig. 2, Θy) to scan the environment in a first direction ([0101] “vertical angle defined by the current rotational position of the scan mirror 60”); an optical scanning element (Fig. 2, polygon mirror 52), […], the optical scanning element positioned along the optical path, the optical scanning element configured to redirect the light beam ([0101] “polygon mirror 52 directs the output beam 22A toward the target 30”), the optical scanning element configured to move around an axis (Fig. 2, Θx) to scan the environment in a second direction ([0101] “horizontal angle defined by the current rotational position of the polygon mirror 52”); and at least one LiDAR receiver configured to receive a reflected light beam of a corresponding LiDAR transmitter, the reflected light beam returning from the environment (Fig. 2, receiver 18).
Hughes may not explicitly teach: the optical scanning element having a glass body in the shape of a rectangular prism and a reflective member within the glass body. However, Humbrecht teaches this limitation (See Col. 2, Lines 55-61 & Figs. 1 & 2, right angled prisms 2 and 3, joined together at contact surface 4. Contact surface 4 is reflective on both sides).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polygon mirror of Hughes with the reflective compound prism as taught by Humbrecht in order to expressly widen the field of view to ≥180 degrees (i.e., Humbrecht in Figs. 1-2, rotation of compound prism illustrates possibility of at least 180 degree rotation, while structurally, light entrance 1 offers a field of opening >180 degrees). The examiner understands the ray traces through the reflective compound prism of Humbrecht remains unchanged for light reception and transmission, therefore both modes inherit the expanded field of view.
Regarding Claim 2, Hughes as modified by Humbrecht teaches the system according to Claim 1. Hughes/Humbrecht further teaches: wherein the first direction is an elevation direction (Hughes in [0101] “vertical angle defined by the current rotational position of the scan mirror 60”) and the second direction is an azimuth direction (Hughes in [0101] “horizontal angle defined by the current rotational position”). 
Regarding Claim 3, Hughes as modified by Humbrecht teaches the system according to Claim 1. Hughes/Humbrecht further teaches: wherein the reflective member forms a cross section of the glass body (Humbrecht in Col. 2, Line 60-61 “contact surface 4 of the prisms has the function of a surface reflecting on both its sides”). 
Regarding Claim 4, Hughes as modified by Humbrecht teaches the system according to Claim 3. Hughes/Humbrecht further teaches: wherein an exterior of the glass body is formed by four transmissive faces (Humbrecht in Col. 2, Line 58-59 “two right angled triangular prisms 2, 3” & Fig. 2 shows transmission through four sides). 
Regarding Claim 5, Hughes as modified by Humbrecht teaches the system according to Claim 4. Hughes/Humbrecht further teaches: wherein the four transmissive faces include: a first pair of two transmissive faces on a first side of the reflective member and forming a first isosceles right triangular prism with the reflective member such that the reflective member is the hypotenuse; and a second pair of two transmissive faces on a second side of the reflective member and forming a second isosceles right triangular prism with the reflective member such that the reflective member is the hypotenuse (Humbrecht in Col. 2, Line 58-59 “two right angled triangular prisms 2, 3” & Col. 2, Line 60-61 “contact surface 4 of the prisms has the function of a surface reflecting on both its sides”). 
Regarding Claim 6, Hughes as modified by Humbrecht teaches the system according to Claim 3. Hughes/Humbrecht further teaches: wherein each transmissive face is at a right angle to two of the transmissive faces (Humbrecht in Fig. 2 & Col. 2, Line 58-59 “two right angled triangular prisms 2, 3 which are cemented together”). 
Regarding Claim 7, Hughes as modified by Humbrecht teaches the system according to Claim 1. Hughes/Humbrecht further teaches: wherein the at least one LiDAR receiver is configured to receive the reflected light beam along the optical path (Hughes in Fig. 2, receiver 18 shares optical path with light source 12 between scan mirror 60 and polygon mirror 52 (modified by reflective compound prism of Humbrecht)). 
Regarding Claim 8, Hughes as modified by Humbrecht teaches the system according to Claim 2. Hughes/Humbrecht further teaches: wherein the reflective mirror is configured to oscillate (Hughes in [0100] “scan mirror 60 rotates, in an oscillatory manner within a certain angular range”) to redirect the light beam to scan the environment in the elevation direction (Hughes in [0101] “vertical angle defined by the current rotational position of the scan mirror 60”) and the optical scanning element (Humbrecht in Figs. 1-2, reflective compound prism) is configured to rotate around the axis to scan the environment in an azimuth direction (Hughes in [0101] “horizontal angle defined by the current rotational position”). 
Regarding Claim 9, Hughes teaches a detection system for a vehicle in an environment (Fig. 2), comprising: at least one LiDAR transmitter configured to transmit a light beam along an optical path and into the environment (Fig. 2, light source 12, outbound beam 22A); a reflective mirror (Fig. 2, scan mirror 60) positioned along the optical path and configured to redirect the light beam ([0101] “scan mirror 60 reflects the output beam 22A”), the reflective mirror configured to oscillate ([0100] “scan mirror 60 can be considered a pivotable oscillating planar mirror”) to scan the environment in an elevation direction ([0101] “vertical angle defined by the current rotational position of the scan mirror 60”); an optical scanning element (Fig. 2, polygon mirror 52), […1], the optical scanning element being positioned along the optical path, the optical scanning element configured to redirect the light beam ([0101] “polygon mirror 52 directs the output beam 22A toward the target 30”), the optical scanning element configured to rotate around an axis (Fig. 2, Θx) to scan the environment in an azimuth direction ([0101] “horizontal angle defined by the current rotational position of the polygon mirror 52”), […2] and at least one LiDAR receiver configured to receive a reflected light beam of the at least one LiDAR transmitter, the reflected light beam returning from the environment (Fig. 2, receiver 18).
Hughes may not explicitly teach; however, Humbrecht teaches:
[…1] the optical scanning element having a glass body in the shape of a rectangular prism (Col. 2, Lines 55-61 & Figs. 1 & 2, right angled prisms 2 and 3, joined together at contact surface 4).
[…2] the optical scanning element having a reflective member with two opposing reflective surfaces within the glass body (Col. 2, Line 60-61 “contact surface 4 of the prisms has the function of a surface reflecting on both its sides”), the glass body having four external transmissive faces including two faces on each side of the reflective member (Fig. 2 shows transmission through non-reflective sides of right angled prisms 2 and 3);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polygon mirror of Hughes with the reflective compound prism as taught by Humbrecht in order to expressly widen the field of view to ≥180 degrees (i.e., Humbrecht in Figs. 1-2, rotation of compound prism illustrates possibility of at least 180 degree rotation, while structurally, light entrance 1 offers a field of opening >180 degrees). The examiner understands the ray traces through the reflective compound prism of Humbrecht remains unchanged for light reception and transmission, therefore both modes inherit the expanded field of view.
Regarding Claim 10, Hughes as modified by Humbrecht teaches the system according to Claim 9. Hughes/Humbrecht further teaches: wherein the at least one LiDAR receiver is configured to receive the reflected light beam along the optical path (Hughes in Fig. 2, receiver 18 shares optical path with light source 12 between scan mirror 60 and polygon mirror 52 (modified by reflective compound prism of Humbrecht)). 
Regarding Claim 11, Hughes as modified by Humbrecht teaches the system according to Claim 9. Hughes/Humbrecht further teaches: […]; and the reflective mirror is positioned between the at least one LiDAR transmitter and the optical scanning element along the optical path (Hughes in Fig. 2, receiver 18 is between optical path of light source 12 and polygon mirror 52 (modified by reflective compound prism of Humbrecht)). 
Hughes may not explicitly teach: the optical path is straight in the azimuth direction between the at least one LiDAR transmitter, the reflective mirror, and the optical scanning element. Hughes in Fig. 2 shows a right angle optical path in the azimuth plane (in comparison to the straight path of applicant’s Fig. 5A-E). However, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the orientation of light source 12 and receiver 18 of Hughes by rotating 90 degrees such that source and receiver extend out of the page (i.e., creating a straight optical path when viewed from the azimuth direction) as known work in one field of endeavor may prompt variations in design if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of optical systems would have found it obvious to orient light source 12 and receiver 18 by ninety degrees in order to accommodate size constraints in the azimuth direction (albeit at the expense of enlarging size in the elevation direction).This update would be accomplished with no unpredictable results. The examiner understands the tilt angle of scan mirror 60 may need to be adjusted to accommodate the modified laser and receiver positions, and the necessary adjustments would be well-understood to one of ordinary skill in the art.
Regarding Claim 12, Hughes as modified by Humbrecht teaches the system according to Claim 9. Hughes/Humbrecht further teaches: the reflective mirror is positioned between the at least one LiDAR transmitter and the optical scanning element along the optical path; a first portion of the optical path between the at least one LiDAR transmitter and the reflective mirror extends in a first direction along an azimuth plane; and a second portion of the optical path between the reflective mirror and the optical scanning element extends in a second direction along the azimuth plane, the second direction being orthogonal to the first direction (Hughes in Fig. 2 teaches two orthogonal directions made between light source 12, scan mirror 60, and polygon mirror 52 (modified by reflective compound prism of Humbrecht)).  
Regarding Claim 13, Hughes as modified by Humbrecht teaches the system according to Claim 9. Hughes/Humbrecht further teaches: wherein the optical scanning element is configured to rotate continuously during a scanning cycle (Hughes in [0098-0100] “a controller associated with the motor of the polygon mirror to regulate, stabilize, or adjust the rotational speed of the polygon mirror as needed”).  
Regarding Claim 14, Hughes as modified by Humbrecht teaches the system according to Claim 9. Hughes/Humbrecht further teaches: wherein the optical scanning element is configured to oscillate at a predetermined cycle time (Hughes in [0100] “scan mirror 60 rotates, in an oscillatory manner within a certain angular range”).
Regarding Claim 17, Hughes as modified by Humbrecht teaches the system according to Claim 9. Hughes/Humbrecht further teaches: a first pair of two transmissive faces on a first side of the reflective member and forming a first isosceles right triangular prism with the reflective member such that the reflective member is the hypotenuse; and a second pair of two transmissive faces on a second side of the reflective member and forming a second isosceles right triangular prism with the reflective member such that the reflective member is the hypotenuse (Humbrecht in Col. 2, Line 58-59 “two right angled triangular prisms 2, 3” & Col. 2, Line 60-61 “contact surface 4 of the prisms has the function of a surface reflecting on both its sides”).
Regarding Claim 18, Hughes as modified by Humbrecht teaches the system according to Claim 9. Hughes/Humbrecht further teaches: a first transmissive face of the transmissive faces forms a right angle with a second transmissive face of the transmissive faces; the second transmissive face forms a right angle with a third transmissive face of the transmissive faces; the third transmissive face forms a right angle with a fourth transmissive face of the transmissive faces; and the fourth transmissive face forms a right angle with the first transmissive face (Humbrecht in Col. 2, Line 58-59 “two right angled triangular prisms 2, 3” & Figs. 1-2 illustrates the compound prism forms a cubic prism, teaching the limitation of four right angle transmissive faces).
Regarding Claim 19, Hughes as modified by Humbrecht teaches the system according to Claim 1. Hughes/Humbrecht further teaches: wherein the reflective member forms a cross section of the glass body (Humbrecht in Col. 2, Line 60-61 “contact surface 4 of the prisms has the function of a surface reflecting on both its sides”).
Regarding Claim 20, Hughes teaches a detection system for a vehicle in an environment (Fig. 2), comprising: at least one LiDAR transmitter configured to transmit a light beam along an optical path and into the environment (Fig. 2, light source 12, outbound beam 22A); an optical scanning element (Fig. 2, polygon mirror 52), […], the optical scanning element positioned along the optical path, the optical scanning element configured to redirect the light beam ([0101] “polygon mirror 52 directs the output beam 22A toward the target 30”), the optical scanning element configured to move around an axis to scan the environment (Fig. 2, Θx); and at least one LiDAR receiver configured to receive a reflected light beam of a corresponding LiDAR transmitter, the reflected light beam returning from the environment (Fig. 2, receiver 18).
Hughes may not explicitly teach: the optical scanning element having a glass body in the shape of a rectangular prism and a reflective member within the glass body. However, Humbrecht teaches this limitation (See Col. 2, Lines 55-61 & Figs. 1 & 2, right angled prisms 2 and 3, joined together at contact surface 4. Contact surface 4 is reflective on both sides).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polygon mirror of Hughes with the reflective compound prism as taught by Humbrecht in order to expressly widen the field of view to ≥180 degrees (i.e., Humbrecht in Figs. 1-2, rotation of compound prism illustrates possibility of at least 180 degree rotation, while structurally, light entrance 1 offers a field of opening >180 degrees). The examiner understands the ray traces through the reflective compound prism of Humbrecht remains unchanged for light reception and transmission, therefore both modes inherit the expanded field of view.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Humbrecht in further view of Campbell et al. (US 2018/0275249 A1, hereinafter “Campbell”).

Regarding Claim 15, Hughes as modified by Humbrecht teaches the system according to Claim 9. Hughes/Humbrecht further teaches: the reflective mirror is configured to oscillate (Hughes in [0100] “scan mirror 60 rotates, in an oscillatory manner within a certain angular range”) to scan the environment in the elevation direction […1] (Hughes in [0101] “vertical angle defined by the current rotational position of the scan mirror 60”); and the optical scanning element (Humbrecht in Figs. 1-2, reflective compound prism) is configured to rotate to scan the environment in the azimuth direction (Hughes in [0101] “horizontal angle defined by the current rotational position”) […2], […3].
Hughes (in Fig. 2) as modified by Humbrecht may not explicitly teach: […2] at a second frequency. However, Hughes, in a different embodiment, teaches this limitation ([0129] “polygon mirror 202 may be rotated at a rotational speed of approximately 150 Hz”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the prescribed rotation speed as taught by Hughes in order to safeguard against high speed destabilization of a reflective rotating mass (see Hughes in [0129]). 
Additionally, Hughes as modified by Humbrecht may not explicitly teach: […1] and […3]. However, Campbell, in the same field of invention, teaches: 
[…1] at a first frequency ([0091] teaches oscillation of a mirror scanner in the vertical direction up to 10 kHz).
[…3] wherein the first frequency is greater than the second frequency
and the second direction is an azimuth direction (The first frequency of Campbell ([0091] 10 kHz) is greater than the second frequency of Hughes ([0129] 150 Hz)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scan mirror of Hughes with the mirror scanner of Campbell for the well-understood benefits of increasing scan speeds and system frame rate.
Regarding Claim 16, Hughes as modified by Humbrecht/Campbell teaches the system according to Claim 15. Hughes/Humbrecht/Campbell further teaches: wherein the first frequency is over twenty times greater than the second frequency (The first frequency of Campbell ([0091] 10 kHz) is over twenty times greater than the second frequency of Hughes ([0129] 150 Hz)).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Ji et al. (KR102221864B1) which discloses a Lidar scanner enabled by a reflective scanning element in combination with a rotating multi-facet mirror. 
Eichenholz et al. (US20200284906A1) which discloses a Lidar scanner enabled by a rotating reflective polygon and a pivotable scan mirror.
Zhang et al. (US20190265336A1) which discloses a Lidar scanner enabled by a rotatable polygon mirror and a mirror galvanometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./           Examiner, Art Unit 3645                                                                                                                                                                                             
/YUQING XIAO/           Supervisory Patent Examiner, Art Unit 3645